Citation Nr: 1627656	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, to include residuals, injury to coccyx, and strained back.

2.  Entitlement to an increased rating for dysthymia, evaluated as 50 percent disabling prior to January 21, 2016, and 70 percent disabling thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability by reason of service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from October 2011 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., and the Regional Office in Pittsburgh, Pennsylvania (RO), respectively.

In October 2015, the Board remanded the appeal for further development.

A February 2016 rating decision assigned a 70 percent rating for dysthymia effective January 21, 2016.  The Veteran has not withdrawn his appeals for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disability, including residuals, injury to coccyx, and strained back, did not manifest in service and is not otherwise related to the Veteran's military service.

2.  Prior to January 21, 2016, the Veteran's dysthymia is most appropriately characterized by occupational and social impairment with reduced reliability and productivity due to symptoms including panic attacks more than once a week, impairment of short-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  Since January 21, 2016, the Veteran's dysthymia is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Prior to January 21, 2016, the criteria for an evaluation in excess of 50 percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  Since January 21, 2016, the criteria for an evaluation in excess of 70 percent for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Regarding the Veteran's service connection claim, the record reflects that the RO provided the Veteran with the requisite notice in August 2012, prior to the October 2012 rating decision.  The Veteran's increased rating appeal arises from his disagreement with the initial evaluation and assigned following the grant of service connection of dysthymia.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran's claimed disabilities were medically evaluated in March 2009, November 2010, August 2012, and January 2016.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran asserts that he incurred a back disability in service.  Specifically, he contends that he suffered an injury to the lumbar spine while lifting weights in service in December 1969.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.

Turning to the service treatment records (STRs), a report of January 1968 enlistment examination noted a pilonidal cyst.  In December 1969, the Veteran presented with a strained back.  He had soreness in area of coccyx from weight lifting.  The examiner prescribed Parafon forte and Darvon.  On July 1970 examination, examination of the spine was normal.

Following service, the Veteran submitted a claim for cyst on tailbone in February 1971.  On June 1971 VA examination in conjunction with his claim, examination of the musculoskeletal system was within normal limits.  An x-ray of the coccyx showed no definite bony abnormality.

Post-service Reserve records show that, a July 1972 examination of the spine was normal, and the Veteran marked 'no' to recurrent back pain in accompanying report of medical history.  On a January 1975 examination, clinical evaluation of the spine was normal.  The Veteran again marked 'no' to recurrent back pain.  An April 1976 examination was normal other than "pilonidal sinus deep."  Again, the Veteran marked 'no' to recurrent back pain.  On October 1982 examination, the spine was evaluated as normal.  On May 1987 examination, clinical evaluation of spine was normal.  The examiner noted pilonidal sinus opening 2"-3" superior to anus - not draining - asymptomatic.  The Veteran marked 'no' to recurrent back pain.
Thereafter, private treatment records dating back to February 2000 show that, in June 2002, the Veteran reported pulling a muscle in back. 

In August 2003, the Veteran had been referred for physical therapy following hurting his back at work.  Examination showed numbness in legs and arms from back injury.  The examiner assessed chronic back pain/spasms and back injury at work.

In September 2003, The Veteran submitted an application for Social Security Administration (SSA) benefits.  He alleged a disability beginning in August 2003 due to chronic pain in the back, neck, legs, arms, and hands.

An October 2003 VA emergent care note indicates that the Veteran presented with chronic back pain, described as a dull, constant, arthritis pain.  The Veteran was prescribed naproxen 250 mg bid.

In October 2003, the Veteran was seen for follow up for back pain.  Physical examination showed slight tenderness to left lower back.  The Veteran stated that numbness comes and goes to hands/legs/feet.  The examiner assessed chronic back/neck pain.

In December 2003, the Veteran reported still having back pain at same level of intensity.  The pain was located mostly in left lower back.  

In February 2004, the examiner assessed chronic low back pain secondary to spinal stenosis, degenerative joint disease spine, knees.

A March 2004 SSA determination noted that the Veteran had the following medically determinable "severe" impairments: lumbar facet arthropathy, lumbar myofascitis, lumbar radiculopathy, left T8 facet syndrome, left cervical radiculopathy, right carpal tunnel syndrome, and left ulnar neuropathy.  In his former work, the Veteran was required to perform greater than sedentary exertion.  SSA benefits were awarded for primary diagnosis of disorders of the back, secondary diagnosis hearing loss.

In a letter dated January 2012, the Veteran's private physician indicated that he had been treating the Veteran's lumbar, sacroiliac and coccygeal problems for many years and had taken a detailed history and conducted tests such as thought necessary to confirm the diagnosis.  The Veteran's record from service indicates that he injured his back in December 1969, when he hit his coccyx on a sharp edge while weight lifting.  Physical findings showed a strained back syndrome and soreness in the coccygeal area.  He was prescribed Parafon forte and Darvon.  The physician opined that it is as likely as not that the 1969 accident caused the present symptoms and findings which the examiner had diagnosed in the lumbar area.

On August 2012 VA examination, the Veteran reported that he injured his low back and coccyx when he slipped off a bench while weightlifting in December 1969.  He had pain in the low back and coccyx, a strained coccyx was diagnosed, and he was given light duty and pain medications.  In January 1970 the immediate pain resolved, but he had flares of pain.  He was seen at VA within the year in Washington, D.C. and he was told that it had resolved; there was no diagnosis.  The Veteran had pulled muscles in back while at work and was granted disability for the back in 2004.  Since he has gotten older, he has had more back pain.  Treatment has included pain medications, therapy and chiropractic care without much success.  Following physical examination of the Veteran and review of the claims file, the examiner opined that the claimed condition was less likely than not incurred in or caused by the in-service injury.  The examiner reasoned that the Veteran had a coccyx injury diagnosed as a sprain which has resolved after a VAMC examination post-discharge found no condition, and x-ray was normal.  The Veteran's current lumbar spine condition is muscular and in lumbar spine area, not in the coccyx area which is essentially the tailbone of the spine.  Thus, it is not related to the coccyx injury.

A November 2015 letter from the Veteran's treating physician noted that the low back and coccyx have a very close relationship anatomically and pain at times is indistinguishable from one or the other.  These records refer to both areas even though a specific diagnosis may seem to indicate that only the back is involved.  The examiner further stated that he was aware of the Veteran's coccygeal problem when the Veteran first entered the office for treatment many years ago.

On January 2016 VA examination, the Veteran reported that, in December 1969, he was on a weight bench, got sweaty, and when he was pushing up he slipped forward and hit his tailbone on a bar.  He reported that he had immediate pain in the area of the coccyx and it worked its way up.  He had strained muscles also.  He reported that he was seen for this and given pain pills of some type.  The Veteran remained in service until July 1970.  He reported having intermittent problems with his back during service but it wasn't bad so he didn't seek treatment for it.  After service, he worked at Western Electric from September 1970 to March 1971 and he was having problems in that area.  His work was sedentary; he sat down disassembling rotary telephones.  In June 1971, he was seen at the VA in Washington, D.C. and they said they couldn't find anything wrong with it.  It got progressively worse over the years.  He did have other back injuries over the years but his back was never right from the first injury.  He reported building window frames and doors after Western Electric.  As to the other back injuries, he reported "strained muscles."  One was around 1973.  He was off work for a couple days, had some therapy and went back to work.  He did not specifically recall how he injured his back, but it was "probably from lifting windows."  His back was weak from the first injury.  He couldn't even bend over to put the spark plugs in a car and that was before he had another back injury.  The Veteran reported having constant lower back pain at the waist level, described as dull, about 5 on a scale of 1 to 10.  He has had constant lower back pain in the past 20 some years.  His vertebrae has fused together. 

Following physical examination of the Veteran and a review of the claims file, the examiner opined that the back disability, diagnosed as degenerative arthritis of the lumbar spine, was less likely than not incurred in or caused by service.  The examiner noted that the Veteran was seen once in December 1969 for an acute injury to the coccyx.  He was never seen for the injury again.  He had a normal spine exam in July 1970.  He also had a normal spine exam and x-ray in February 1971, when he claimed a pilonidal cyst.  The Veteran denied lower back pain and had normal spine exams in 1973, 1975, 1976, 1982, and 1987.  The first notation in the medical records for back pain is upper back pain in June 2002 following a lifting injury at work.  The first notation in the medical records of lower back pain is in January 2003, again reported as a work injury.  Dr. M's treatment records from 2003 to present time make several references to a work-related back injury.  SSA records note that the Veteran has been engaged in manual labor.  The examiner reviewed Dr. M's positive opinion, noting that the opinion did not acknowledge the lack of symptoms and physical findings from 1969 to 2003, nor did it acknowledge the reported work injury or take work history into account.  The examiner also noted that, with regard to the Veteran's reported history, although he is competent to report his symptoms, he is unable to render a diagnosis.  Additionally, the Veteran's history contradicts the findings in the medical records.  The examiner noted that all treatment records related a lumbar spine injury, not a coccyx injury or condition.  Finally, the examiner opined that the Veteran's current back condition is most likely caused by or a result of his civilian occupations.

Upon consideration of the above evidence, the Board finds that a clear preponderance of the evidence is against the Veteran's claim of service connection for a back disability.

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VA physician who examined the Veteran in January 2016.  The opinion was made following an examination of the Veteran, a review of the entire record, and accompanied by adequate rationale to support the findings that the inservice coccyx injury was acute and transitory with the current disability shown to be related to post-service occupational injuries.  This opinion included consideration of the conflicting evidence of record and provides an explanation as to why the current disability is not related to his inservice coccyx injury and explains why such evidence should be lent lesser weight.

Regarding the January 2012 and November 2015 opinions from the Veteran's private physician, neither opinion provides an adequate rationale to support a finding that the Veteran's current lumbar spine disability is related to his in-service coccyx injury.  The January 2012 opinion is vague; although the physician noted that he had taken a detailed history of the Veteran's back history, the only specific injury or treatment the examiner referred to was the Veteran's in-service coccyx injury and his current 'diagnosis.'  The November 2015 opinion appears to respond to the August 2012 VA opinion which noted the difference in lumbar and coccyx injuries, noting that the pain in both areas is often indistinguishable; however, the opinion does not comment on the fact that the private physician did not treat such pain until 2002/2003, over 32 years after the initial coccyx injury, nor did the examiner note treatment began after a back injury which had occurred recently at work.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  

As discussed above, the favorable evidence is vague and not based on sound rationale.  It has not accounted for the negative evidence in the file, including the Veteran's denial of back problems on several examinations following service and prior to post service industrial injuries.  The Board therefore places greater weight on the VA opinion that finds that a chronic back disability did not have an onset during active service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473   (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"). 

The most convincing and probative medical opinion of record concludes that the Veteran does not have a chronic back disability related to his period of active military service.  A preponderance of the evidence reflects that the Veteran's back symptoms in service were acute and transitory, without residuals, and is against a finding that a chronic back disorder began in or was otherwise related to active military service, including based on aggravation.  The evidence also fails to show arthritis manifested to a compensable degree in the lumbar spine within one year of his discharge from service in 1970.

Regarding the lay evidence provided by the Veteran in his statements and testimony regarding continuity of symptoms, such evidence is assigned lesser probative weight. Clinical records dated since 2000 note back pain beginning in 2002 following a work injury.  In the Veteran's September 2003 application for SSA benefits, he alleged his disability began in August 2003.  On examinations in the 1970s and 1980s following service he denied pertinent symptoms.  In essence, the Board does not find convincing lay evidence of continuity of back symptoms since service. 

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that degenerative changes result in pain is commonly known and, therefore, the Veteran's testimony that degenerative changes in his spine are related to his in-service coccyx injury has a tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the January 2016 VA examination report is more probative than the Veteran's statements. The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a back disability, and this claim must be denied.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known to the Court as "staged" ratings.  Id. at 126.

The Veteran's dysthymia has been rated as 50 percent disabling, effective March 10, 2004, and 70 percent disabling, effective January 21, 2016, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under DC 9411, which is governed by the General Rating Formula for Mental Disorders, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  DC 9411. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

The Global Assessment of Functioning (GAF) scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms); see also 38 C.F.R. §§ 4.125, 4.126, 4.130.  

A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.

Turning to the relevant evidence of record, a March 2004 progress note indicated that the reporting of the war in Iraq has increased the Veteran's reliving of his combat trauma from the service.  He was sleeping less, had increased irritability, panic attacks 2 to 3 times per week, and was unable to be seen at the VA Medical Center (VAMC) for the previous several months.  The examiner assessed PTSD, chronic, mild to moderate with recent exacerbation, and no current suicidal ideation (SI) or homicidal ideation (HI). 

On August 2004 VA examination, the Veteran's grooming, hygiene, and dress were good.  Orientation was intact for person, place, and time (times 3).  His thought process was intact, goal-oriented, and well-organized.  Thought content revealed no evidence of delusions, hallucinations, or paranoia.  There was no evidence of perceptual disorder.  Memory functions were grossly intact with respect to immediate and remote recall of events and factual information.  The Veteran reported poor concentration; however, no significant impairments were observed during the interview.  His speech was clear and understandable, but slow in rhythm and rate.  He reported restless sleep of about 4 hours per night.  The Veteran reported that his mood was typically depressed or irritable.  Affect was subdued.  He denied any SI or HI. The examiner diagnosed dysthymic disorder, early onset, and assigned a GAF of 66.

During a private December 2004 psychiatric evaluation, the Veteran reported that he had difficulty holding down a job.  He would get angry and leave one job and go on to another.  He worked until February 2004.  He had been married for 34 years and stated the relationship was rocky at best.  His marital discord may partially be a result of his drinking for over 30 years.  He quit drinking the previous year.  He had not participated in outpatient therapy.  He reported that his relationships with his two older children were not good.  His hobby was metal detecting.  The Veteran was well-groomed.  He reported daily mood swings, but most generally was pleasant.  He had some trouble with short-term memory.  He was oriented times 4.  His judgment, insight and speech were all within normal limits.  He did report he had excessive thoughts that would not go away.  He preferred solitary activities, but did attend church and taught Sunday school.  He had some SI, but these are put to rest by his fear of God.  His intellectual and sensorial functioning appeared to be grossly intact.  His judgment was intact.  His GAF was 35.

VA psychiatry notes dated March 2006 to November 2006 indicate that the Veteran reported having good mood stabilization, as well as fewer and less severe nightmares on his medications.  On Mental Status Examination (MSE), mood was euthymic.  The Veteran denied SI or HI.  His GAF was 50.

A January 2007 VA psychiatry note indicated that the Veteran still had nightmares 1 to 3 times a week.  He was short-fused at times, noting occasional road rage.  He had been working on his anger issues in therapy.  He had problems with anxiety and depressed mood, but improved since initiation of current medications.  He endorsed occasional SI, but denied intent or plan secondary to religious beliefs and his love for his family.  He denied HI and hallucinations.  His GAF was 55.

An April 2007 VA psychiatry note indicated that the Veteran had problems with his thoughts, buzzing around like helicopters.  He was forgetful.  He had not been sleeping well, and wanted to increase Trazadone.  He felt that he had intrusive thoughts.  He also ascribed to occasional SI, none now, and no intent due to religious beliefs.  On MSE, the Veteran was alert and oriented times 4.  Mood was stable and neutral.  Affect was congruent to mood.  Thoughts were goal-directed.  There were no hallucinations or HI.  Insight and judgment were good.

October 2007 VA psychiatry note, the Veteran reported that he was doing adequately with his moods and thoughts.  He had been trying to keep himself active, "busy around the house," going to church, and seeing other veterans.  His mood was up and down, sometimes would get a little bit worse.  An increase in Trazadone helped, but he still had broken sleep.  MSE was generally similar to April 2007, except his mood was depressed and no SI was noted.

A January 2008 VA psychiatry note indicated that the Veteran was feeling depressed, and ascribed to feelings of helplessness and hopelessness.  He denied active SI.  He was concerned about cognitive symptoms, and said that he would forget things, such as why he was going to the kitchen, and forgetting to turn at his exit on the road.  Some days felt worse.  He noted feeling stressed, and that he still heard a lot of backfires coming down.  He had problems with sleep and anxiety.  He went to the Vet Center every week for therapy.  He taught Sunday school, and discussed behavioral problems of a child in that group. MSE was similar to October 2007.

A February 2008 VA psychiatry note indicated that an increase in mediation was very helpful for his mood and irritability.  He said that he was less irritable with his wife and was able to stop his anger response with the higher dose.  He was able to sleep; nightmares continued, but lessened in intensity.  MSE was similar to January 2008.  His GAF was 55.

A March 2008 VA psychiatry note indicated that the Veteran described his mood as "lousy, I've had a bad few days."  Mood also continued to be irritable.
 
August 2008 VA psychiatry note indicated that the Veteran still had intrusive thoughts and occasional intermittent SI, but with no intent due to religious beliefs.  He denied worsening of this symptom or previous suicide attempts.  On MSE, mood was stable, anxious, and otherwise similar to February 2008.

A November 2008 mental health note indicated that the Veteran continued to keep himself busy with volunteer activities with Vietnam Veterans and the Vet Center.  He was also very active in his church.  He felt that staying active was helpful for his mood and thoughts.  He continued in group on a weekly basis at the Vet Center and felt that the comradery with the other veterans was helpful for his chronic problems with mood.  Recent medication changes were helpful; he noted decreased irritability and improved mood stability.  He continued to have nightmares and occasional movements in sleep.  On MSE, mood was neutral, affect was broad, and otherwise similar to October 2007 to August 2008 examinations.

A February 2009 VA psychiatry note indicated that the Veteran's mood was up and down.  On MSE, mood was noted as depressed, but otherwise similar to previous examinations.

A March 2009 VA psychiatry note indicated that intrusive thoughts and nightmares decreased.  The Veteran had been having less anger issues.  MSE was similar to previous examinations, although mood was stable, anxious, and affect was congruent to mood.

On March 2009 VA examination, the Veteran reported having severe depression.  He felt worthless.  He said he had guilt about his short temper and some SI.  He felt depressed about 50 percent of the time.  Flare-ups were triggered when he made a mistake.  When angry, he usually "stuffs it" and prefers solitude.  He rarely lets people know he is irritated by being sarcastic.  He reported fragmented sleep,  nightmares once per week, and panic attacks.  On MSE, the Veteran was clean, neatly groomed, and casually dressed. Speech was unremarkable.  Mood appeared to be neutral without being elevated or depressed, and affect was normal.  Thought process/content was unremarkable.  He had no delusions.  He reported thoughts of harming himself by gunshot about once per month.  His religious beliefs prevent him, as does his affection for his 2 grandchildren.  Impulse control was good.  He denied HI or episodes of violence.  Memory was normal.  His GAF was 65.
 
A June 2009 VA psychiatry note indicated that the Veteran discussed an upsetting result from VA examination in March.  He stopped his medications when he was told of the results, and noted a worsening mood and problems with sleep.  On MSE, the Veteran was alert and oriented.  His mood irritable and affect was congruent. His thoughts were goal-directed, and there was no SI or HI.

A July 2009 VA psychiatry note indicated that the Veteran described his mood as "pretty fair."  He had been busy with volunteer work and teaching Sunday school.  He was alert and oriented, mood was neutral, affect congruent, thoughts goal-directed, and there was no SI or HI.

September 2009 VA psychiatry note, the Veteran reported that he was keeping busy as usual.  The medication was still working pretty well, although he continued having intrusive thoughts and nightmares, stating "they'll never go away."  He was staying out of trouble.  He noted problems with concentration, nightmares, flashbacks, and mood instability.  MSE was similar to July 2009.  His GAF was 55.

An October 2010 social work note indicated that the Veteran's mood was slightly anxious and affect was blunted.  MSE was otherwise similar to July and September 2009.  His GAF was 65.

On November 2010 VA examination, the Veteran reported that the good part was being able to talk at the Vet Center.  Medications "take the edge off but the problem is still there."  He flew off the handle easily.  He continued to have bad dreams.  The Veteran sometimes had thoughts of killing himself.  He also had difficulty concentrating.  He had anger problems.  He lost his temper about 2 times per day and may punch a wall or throw tools twice per week.  His family has told him he should calm down.  He denied having significant problems about his mood. On MSE, the Veteran was clean, casually dressed.  He fidgeted during the interview.  Speech was unremarkable.  His affect was constricted.  Orientation was intact to person and place, but not time.  He was easily distracted.  He had panic attacks 2 to 3 times per week.  He stated that he put on a front to get along with people.  He did not care if he lived.  He felt affection only for his grandchildren.  He enjoyed little.  He felt that he was always in danger.  The examiner opined that there is not total occupational and social impairment, nor do the symptoms result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner found that the Veteran had some difficulty at work due to his dysthymic interpersonal style.  He had greater problems with family and social functioning due to dysthymic disorder.

VA psychiatry notes from November 2010 to February 2012 note mood swings, anxiety, depression, occasional suicidal ideation, nightmares, low energy and difficulties with memory/concentration.  His GAF was 55.

VA psychiatry notes dated May and September 2012 indicated that the Veteran's mood had improved with improved sleep on the CPAP machine.  He woke up more rested.  He still endorsed concentration/memory impairment and brief passive SI.  His GAF was 57.

VA psychiatry notes dated January 2013 and March 2013 indicated that the Veteran rated his mood as a 4 out of 10.  He Endorsed concentration/memory impairment and lack of energy at times.  He also struggled with road rage.  His GAF was 55.

An August 2013 psychiatry note indicated that his mood was a 5 out of 10.  He continued to have occasional periods of depression and irritability.  He had nightmares about 2 to 3 times per week.  He reported being 'confused' about the road signs while driving recently.  MSE was otherwise similar to previous examinations.  His GAF was 57.

During an August 2013 VA consultation, the Veteran reported that he had some problems with his temper and he got depressed.  His mood was mildly anxious and mildly irritable with a serious affect.  His chronic mild to moderate depression continued.   His GAF was 55.

An October 2013 VA psychiatry note indicated that the Veteran rated his mood as a 6 out of 10.  Sleep was still interrupted despite CPAP.  He endorsed concentration and memory impairment, a lack of energy, and infrequent fleeting passive SI.  His GAF was 58.

VA psychology notes dated November 2013 to January 2014 indicated that the Veteran rated his depression as a 5.  

VA treatment records dated March 2014 and April 2014 note indicated a reported improvement in mood and nightmares.  The Veteran's mood was most often a 6.  He endorsed fleeting passive SI but denied intent or plan to hurt himself.   Denies HI, psychosis, aggressive behavior recently.  On MSE, affect was congruent with mood.  His memory and concentration were intact.

VA psychology notes dated June through August 2014 noted mood was mildly anxious and mildly irritable with a serious affect.  Chronic mild to moderate depression continued.  The Veteran rated his depression as unchanged (most of the time around 3 to 4 on a scale of 0 to 10).  He still had some thoughts that reflect questioning the value of life, but denied thoughts of suicide, intent or plans.

A September 2014 psychiatry note indicated that the Veteran had more nightmares.  He rated his mood as most often a 6 on scale of 1 to 10.  He had fleeting passive SI but denied intent or plan.   He denied HI, psychosis, aggressive behavior recently.  MSE was similar to previous examinations. 

VA treatment notes dated October 2014 through February 2016 indicated intermittent symptoms of depression, anxiety, irritability, and insomnia.  The Veteran kept active with church and several Veteran Service Organizations.  On MSE, grooming was appropriate.  Speech was normal.  Mood was most often mildly anxious and mildly irritable with a serious affect.  Chronic mild to moderate depression continued.  The Veteran had fleeting passive SI with no intent or plan.  He denied HI, psychosis, or aggressive behavior.  Thought process was logical and goal directed.  Memory grossly intact.  Concentration was intact.  Oriented times 3.

On January 2016 VA examination, the examiner opined that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  Symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, SI, and obsessional rituals which interfere with routine activities.  The examiner opined that the Veteran's level of depression is slightly to mildly more serious than as described in the November 2010 VA examination.   It appeared to interfere with his functioning in multiple circumstances to include judgment, mood, family relations and thinking although he is able to function socially in situations in which he is familiar and comfortable such as church or with other veterans.

Based on a careful review of all the evidence, the Board finds that an initial rating in excess of 50 percent for the Veteran's dysthymia prior to January 21, 2016 is not warranted.  Further, the Board also concludes that a rating in excess of 70 percent from January 21, 2016 is not warranted.  DC 9411.

Prior to January 21, 2016, the Board finds that the Veteran's dysthymia is more appropriately characterized by occupational and social impairment with reduced reliability and productivity.  The Veteran exhibited symptoms such as irritability, poor sleep and nightmares, depression, anxiety, panic attacks, and passive suicidal ideation.  Although suicidal ideation is listed under the criteria for a 70 percent rating, the Board finds that the Veteran's overall symptomatology did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for 70 percent rating, which requires deficiencies in most areas.  During this period, he did not exhibit other symptoms commensurate with a higher rating.  He did not exhibit  difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene or other such symptoms reflective of more serious psychiatric disability.  

A GAF score of 35 in December 2004 and another GAF score of 50 during this period suggests major or serious psychiatric impairment.  However there were also GAF scores in the 60s suggesting mild impairment.  However, the outlying GAF scores are inconsistent with the evidence of the actual degree of functioning demonstrated by the Veteran during this period.  Moreover, most GAF scores recorded through this period were in the 50s, reflecting a moderate impairment in social and occupational functioning and these scores more nearly approximated the psychiatric symptoms exhibited during this period.  

From January 21, 2016, the Board finds that the Veteran's dysthymia is more appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  See January 2016 VA examination report.  Symptoms noted on January 2016 VA examination included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, SI, and obsessional rituals which interfere with routine activities.   However, the symptoms do not manifest in total occupational and social impairment.  The Veteran did not exhibit symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, or any symptoms of similar severity.

Accordingly, increased ratings are not warranted at any time during this appeal.  There is no basis for any further staged rating of the Veteran's disability pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether the previously assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

When comparing the disability picture of the Veteran's dysthymia with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 50 percent disability rating prior to January 21, 2016, and the 70 percent disability rating thereafter. Ratings in excess of those currently assigned are provided for certain manifestations of the service-connected dysthymia, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 50 percent disability reasonably describe the Veteran's disability level and symptomatology prior to January 21, 2016, and the criteria for the assigned 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology since January 21, 2016.  Therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Service connection for a back disability is denied.

Prior to January 21, 2016, an initial evaluation in excess of 50 percent for dysthymia is denied.

Since January 21, 2016, an evaluation in excess of 70 percent for dysthymia is denied.

REMAND

In Rice v. Shinseki, 22 Vet. App. 447, the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran submitted a claim for TDIU in June 2016, asserting unemployability by reason of service-connected type II diabetes mellitus, dysthymia, and bilateral peripheral neuropathy.  The RO has not had the opportunity to review this portion of the claim.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to TDIU.  If any benefit sought on appeal is denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


